Citation Nr: 0102645	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to 
November 1953.  He died on September [redacted], 1995.  The appellant 
is his widow.

In June 2000, the Board sought a medical advisory opinion 
from a medical expert, as to whether it is more likely than 
not that the veteran's lung carcinoma was caused wholly or in 
part by asbestos exposure between 1950 and 1953.  An opinion 
rendered by a physician who is the Chief of the Pulmonary 
Section of the Washington, D.C. VA Medical Center was 
provided in October 2000.  A copy of that opinion was 
provided to the appellant's representative in November 2000.  
The letter accompanying the opinion informed the appellant 
and her representative that additional evidence or argument 
in response to the opinion could be submitted within sixty 
days.  As no response has been received from the appellant 
following the passage of sixty days, the Board will proceed 
with its review of the appeal.


FINDING OF FACT

Exposure to asbestos in service was a contributory cause to 
the development of the veteran's subsequent lung cancer.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused the 
veteran's death or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related to the immediate or underlying cause.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In making such determination, it must be 
remembered that there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions.  Even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran, whose active naval service included 32 months of 
sea duty aboard the U.S.S. Hollister from 1950 to 1953, died 
of carcinoma of the lung, according to his death certificate.  
The pathologic report of a biopsy performed prior to the 
veteran's death reflects moderately differentiated squamous 
cell carcinoma, including necrotic and hemorrhagic tissue.  

The appellant claims that the veteran's lung cancer and death 
were due to asbestos exposure during his service with the 
Navy, rather than to his smoking history or his post-service 
work in the insulation business.  Generally, it is accepted 
that U.S. Navy ships were insulated with asbestos during the 
time period the veteran served and in evaluating this claim, 
the Board will legally presume that the veteran was in fact 
exposed to asbestos particles for a period of 32 months while 
on active duty.  

As explained above, to resolve the conflicting evidence of 
record in this medically-complex case, the Board sought a 
medical advisory opinion from an expert in pulmonary matters.  
An opinion rendered by a physician who is the Chief of the 
Pulmonary Section of the Washington, D.C. VA Medical Center 
was provided in October 2000.  Based upon a review of the 
veteran's claims file and application of his own medical 
experience and specialized knowledge, the physician put forth 
the following conclusions:

It is generally accepted that presence of 
lung cancer in a person with asbestosis 
(pulmonary fibrosis in a patient with a 
history of exposure to asbestosis), 
irrespective of whether that person is a 
cigarette smoker or not, is causally 
related to asbestos exposure.  Although 
this veteran had no clinical or 
radiographic evidence of asbestosis, it 
is still possible that he could have 
evidence of asbestosis on pathologic 
examination of lung without clinical or 
radiographic evidence of asbestosis.

It is my opinion that asbestos exposure 
for a period of 32 months while in 
service was a contributory cause to the 
development of lung cancer in this 
veteran and that bronchogenic carcinoma 
was ultimately responsible for his 
demise.
This opinion constitutes the most probative evidence of 
record regarding the issue of whether the veteran's death was 
related to asbestos exposure during service.  Furthermore, 
the opinion was proffered by a physician who is an expert in 
the pulmonary field and was able to review the veteran's 
medical records and claims file.  Therefore, the Board places 
significant probative value on his opinion.  Additionally of 
record is the opinion of a doctor of osteopathy who pointed 
to the veteran's asbestos exposure as a risk factor in his 
subsequent development of lung cancer.

Thus, the medical evidence of record supports the appellant's 
claim that the veteran's asbestos exposure during service was 
a contributory cause of the long cancer which eventually 
caused his death many years later.  Under governing law and 
regulation, service connection is therefore warranted for the 
cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.


ORDER

Service connection for the cause of the veteran's death is 
warranted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

